THE COURT
instructed the jury, that if they should be satisfied, by the evidence, that the bale of goods was delivered to the plaintiff, or put on board of the vessel, and was lost by the negligence or fraud of the p'ain-tiff, he could not recover in this suit; the value of the goods being more than the amount of his wages.
THE COURT refused to instruct the jury that the plaintiff was liable for a mere mistake in returning to the master a bale more than was actually received. See Crammer v. The Fair American [Case No. 3,317]; and Lewis v. Davis. 3 Johns. IS.
CRANCH, Chief Judge, gave no opinion upon the last point.